PER CURIAM.
The appellee has filed a motion to quash this appeal wherein appellant seeks reversal of a robbery conviction on the ground that the appeal is frivolous. Rather than consider this matter upon ap-pellee’s motion to quash, we have reviewed the entire record and appellant’s brief in light of the sole point on appeal which questions the sufficiency of the evidence to *315support the verdict. It clearly appears that the evidence presented to the jury was more than sufficient to support the guilty verdict and the consequent judgment and sentence. Nothing further is to be gained by oral argument in this matter, and we therefore dispense therewith in accordance with Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
There being no error demonstrated on the record before us, the judgment appealed is therefore affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and SPECTOR, JJ., concur.